Exhibit 10.8 PROMISSORY NOTE $250,000.00 New York, New York February 26, 2010 FOR VALUE RECEIVED, the undersigned, GULFSTREAM INTERNATIONAL GROUP, INC., a Delaware corporation (the “Company”), HEREBY PROMISES TO PAY to the order of SHELTER ISLAND OPPORTUNITY FUND, LLC (“Purchaser”), in lawful money of the United States of America and in immediately available funds, the principal amount of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) (the “Face Value”).All capitalized terms used but not otherwise defined herein have the meanings given to them in the Securities Purchase Agreement (as defined below). The Company and Purchaser are parties to a certain Securities Purchase Agreement dated as of August 31, 2008 (as the same may be amended, supplemented or restated from time to time, the “Securities Purchase Agreement”) pursuant to which Purchaser agreed to purchase from the Company the Debenture, subject to the terms and conditions thereof. The Company has requested that Purchaser forbear from exercising certain of its rights and remedies under the Securities Purchase Agreement and amend certain terms and conditions of the Debenture pursuant to that certain Forbearance Agreement and Amendment to Debenture between Purchaser and Company of even date herewith (the “Forbearance
